DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	Claims 1-3, 5-14 and 16-22 are allowed.
3.	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- an upper insulator body (151) that is coupled to an upper surface of the stator core (300) and insulates the power terminal units (110) from the stator core (300), and protrusions (153) that radially protrude from an inner circumferential surface of the upper insulator body (151) and face the coils (510), each of the protrusions (153) defining a guide hole (1531) that passes therethrough and receives one of the first ends of the coils (510), and wherein the power terminal (113) is disposed on an upper surface of one of the protrusions (153) at a position corresponding to the guide hole (1531) and defines a space to accommodate the one of the first ends of the coils (510) passing through the guide hole (1531) (see figs. 4 and 7 below) -- in the combination as claimed.
Claims 2, 3, 5-12, 21 and 22 are allowed due to dependence on claim 1.


    PNG
    media_image1.png
    748
    469
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    610
    619
    media_image2.png
    Greyscale

Regarding claim 13 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- protrusions (153) that radially protrude from an inner circumferential surface of the upper insulator body (151) and face the coils (510), each of the protrusions (153) defining a guide hole (1531) that passes therethrough and receives one of the first ends of the coils (510), wherein the lower insulator (100L) comprises: neutral terminal units 
Claims 14 and 16-20 are allowed due to dependence on claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ALEXANDER A SINGH/Examiner, Art Unit 2834  

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834